Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, 10-13, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clingman et al. (US 20170098974) in view of Schaaf et al. (US 20130319764).

1. Clingman et al. teach:
A system for connecting rotors of multiple permanent magnet motors (multiple rotor sections 221, see fig 2); but does not teach the system comprising: a first member configured to be coupled with a first rotor associated with a first permanent magnet motor, the first member including a head; a second member configured to be coupled with a second rotor associated with a second permanent magnet motor, the second member including a bore, wherein the bore is configured to receive the head.

Schaaf et al. teach the system comprising: a first member 153 configured to be coupled with a drill bit 500, the first member including a head (annotated fig 56 below); a second member configured to be coupled with a second rotor associated with a second permanent magnet motor, the second member including a bore (annotated fig 56 below), wherein the bore is configured to receive the head (annotated fig 56 below) to accurately manage drill bit and toolface angle down hole (abstract).  The routineer would have readily adapted this structure to be applicable to a first rotor associated with a first permanent magnet motor for the same benefit (to manage rotor to rotor angle accurately).

    PNG
    media_image1.png
    827
    544
    media_image1.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Clingman et al. with the system comprising: a first member configured to be coupled with a first rotor associated with a first permanent magnet motor, the first member including a head; a second member configured to be coupled with a second rotor associated with a second permanent magnet motor, the second member including a bore, wherein the bore is configured to receive the head, as taught by Schaaf et al. so as to manage rotor to rotor angles downhole accurately.

2. Clingman et al. teach:
The system of claim 1, further comprising: a third permanent magnet motor, the third permanent magnet motor is connected in series with the first permanent magnet motor and the second permanent magnet motor (since Clingman et al. teaches multiple rotors connected in series, each rotor section with the stator is being construed as a complete motor section and including more than 3 motors, see fig 2).

3. Clingman et al. teach:
The system of claim 1, wherein the first permanent magnet motor has a first phase (since it is paired with a stator and has a bearing 240), and the second permanent magnet motor has a second phase (since it is paired with a stator and has a bearing 240).

6. Clingman et al. teach:
The system of claim 1, wherein the first permanent magnet motor and the second permanent magnet motor have similar stator electric coil winding patterns (since there is not any disclosure of how similar the coil patterns are, the examiner is construing that since Clingman et al. has a synchronous motor, the limitations at question are met).
10. Clingman et al. has been discussed above, re claim 1; but does not teach that the first member includes a first connector configured to receive the first rotor, and the second member includes a second connector to receive the second rotor.

Schaaf et al. teach that the first member includes a first connector configured to receive the drill bit 500, and the second member includes a second connector (annotated figure below) to receive the drive shaft 76 to accurately manage drill bit and toolface angle down hole (abstract).  The routineer would have readily adapted the system to be applicable to the first member includes a first connector configured to receive the first rotor, and the second member includes a second connector to receive the second rotor for the same benefit (to manage rotor to rotor angle accurately).

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the system of Clingman et al. so that the first member includes a first connector configured to receive the first rotor, and the second member includes a second connector to receive the second rotor, as taught by Scaaf et al. so as to manage rotor to rotor angles accurately.


11. Clingman et al. teach:
A method for connecting rotors of multiple permanent magnet motors (multiple rotor sections 221, see fig 2); but does not teach the method comprising: coupling a first a first rotor associated with a first permanent magnet motor with a first member, coupling a second rotor associated with a second permanent magnet motor with a second member; inserting a head associated with the first member into a bore associated with the second member to couple the first member and the second member.

Schaaf et al. teach the system comprising: coupling a first member 153 with a drill bit 500, the first member including a head (annotated fig 56 below); coupling a second member with a second rotor associated with a second permanent magnet motor, the second member including a bore (annotated fig 56 below), inserting a head associated with the first member into a bore associated with the second member to couple the first member and the second member (annotated fig 56 below) to accurately manage drill bit and toolface angle down hole (abstract).  The routineer would have readily adapted the method to be applicable to coupling a first a first rotor associated with a first permanent magnet motor with a first member, coupling a second rotor associated with a second permanent magnet motor with a second member for the same benefit (to manage rotor to rotor angle accurately).

    PNG
    media_image1.png
    827
    544
    media_image1.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the method of Clingman et al. with the steps of: coupling a first a first rotor associated with a first permanent magnet motor with a first member, coupling a second rotor associated with a second permanent magnet motor with a second member; inserting a head associated with the first member into a bore associated with the second member to couple the first member and the second member, as taught by Schaaf et al. so as to manage rotor to rotor angles downhole accurately.


12. Clingman et al. teach:
The method of claim 11, further comprising: coupling a third permanent magnet motor in series with the first permanent magnet motor and the second permanent magnet motor (Clingman teaches the structure and therefore the associated method, re rejection of claim 2 above).

13. Clingman et al. teach:
The method of claim 11, wherein the first permanent magnet motor has a first phase (since it is paired with a stator and has a bearing 240), and the second permanent magnet motor has a second phase (since it is paired with a stator and has a bearing 240).

16. Clingman et al. teach:
The method of claim 11, wherein the first permanent magnet motor and the second permanent magnet motor have similar stator electric coil winding patterns (since there is not any disclosure of how similar the coil patterns are, the examiner is construing that since Clingman et al. has a synchronous motor, the limitations at question are met).

20. Clingman et al. has been discussed above, re claim 1; but does not teach the step of coupling the first rotor to the first member via a first connector on the first member; and coupling the second rotor to the second member via a second connector on the second member.
Schaaf et al. teach that the first member includes a first connector configured to receive the drill bit 500, and the second member includes a second connector (annotated figure below) to receive the drive shaft 76 to accurately manage drill bit and toolface angle down hole (abstract).  The routineer would have readily adapted the method to be applicable to coupling the first rotor to the first member via a first connector on the first member; and coupling the second rotor to the second member via a second connector on the second member for the same benefit (to manage rotor to rotor angle accurately).

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the method of Clingman et al. with the step of coupling the first rotor to the first member via a first connector on the first member; and coupling the second rotor to the second member via a second connector on the second member, as taught by Scaaf et al. so as to manage rotor to rotor angles accurately

Allowable Subject Matter
Claims 4, 5, 7-9, 14, 15, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832